Citation Nr: 1326337	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  13-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis (previously claimed as a back injury).

2.  Entitlement to service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis (previously claimed as a back injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim of service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis (previously claimed as a back injury).

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis (previously claimed as a back injury), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis, previously characterized as a back injury, was initially denied in an unappealed July 1955 rating decision.  

2.  Evidence added to the record since the July 1955 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and it raises a reasonable possibility of substantiating the Veteran's claim for service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis, previously claimed as a back injury.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis (previously claimed as a back injury).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis, previously characterized as a back injury, was initially denied in a July 1955 rating decision.  The Veteran alleged that he suffered an in-service back injury in May 1953.  The Veteran's service treatment records (STRs) showed numerous complaints and treatment for lower back pain.  Additionally, the STRs documented a September 1953 diagnosis of Scheuermann's disease of the Veteran's thoracic spine producing a slight to moderate kyphosis.  However, in the July 1955 decision, the RO found there was no evidence of a current back injury, except for a congenital anomaly of the dorsal spine, and denied the Veteran's service connection claim.  See Rating Decision, July 1955.  The Veteran did not appeal the July 1955 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran later attempted to reopen the claim based on new and material evidence and was denied in a September 2012 rating decision.  The RO found the evidence did not show the Veteran's current back conditions were incurred in or aggravated by his military service.  The Veteran then brought the current appeal.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence received since the July 1955 rating decision includes evidence of current back disabilities.  Private treatment records document the Veteran's diagnoses of cervical and lumbar spondylarthritis, displacement of lumbar intervertebral disc, lumbar spinal stenosis, and severe thoracic degenerative disc disease.  See Dr. B. S., Office/Outpatient Visit, January 2008 to December 2010; see also Atlas MRI Center, November 2010; Dr. L. T., Cervical and Thoracic Spine X-Rays, November 2011.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the Veteran's consistent claims regarding a May 1953 in-service back injury are presumed credible.  This lay evidence, coupled with the new medical evidence of the Veteran's current back disabilities tends to establish a nexus between these back disabilities and service.  As such, the new medical evidence relates to an unestablished fact that is necessary to substantiate the Veteran's claim for service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis, previously claimed as a back injury.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis (previously claimed as a back injury), has been received, and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis (previously claimed as a back injury), is granted. 


REMAND

A remand is necessary for additional evidentiary development.

The Veteran has not been afforded a VA examination for his claim of service connection for degenerative disc disease, thoracic spine with spondylarthritis and stenosis.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that during military service in May 1953, he injured his back, while moving paper from a warehouse to a print shop.  See Veteran's Report of Medical History, April 1955; see also Veteran's Application for Compensation and/or Pension, October 2011.  He claims that since that time, he has experienced chronic back pain.  See Veteran's VA Form 9, February 2013.  

The Veteran's STRs document the Veteran's complaints of back pain beginning in July 1953 and continuing throughout service.  The STRs also contain a September 1953 finding of Scheuermann's disease of the Veteran's thoracic spine producing a slight to moderate kyphosis.  New medical records show the Veteran's current diagnoses of cervical and lumbar spondylarthritis, displacement of lumbar intervertebral disc, lumbar spinal stenosis, and severe thoracic degenerative disc disease.  See Dr. B. S., Office/Outpatient Visit, January 2008 to December 2010; see also Atlas MRI Center, November 2010; Dr. L. T., Cervical and Thoracic Spine X-Rays, November 2011.  Based on the Veteran's STRs, private medical records, and lay statements about incurrence of a back injury during active duty service and continuation of back pain to the present, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current back conditions.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOPGCPREC 67-90 (1990).  

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90 (1990). 

The Veteran contends that his current back conditions are related to his military service.  The Veteran's STRs show he was diagnosed during service with congenital kyphosis of the thoracic spine.  There are no STRs showing whether or not congenital kyphosis was noted upon the Veteran's entrance into service or whether the Veteran's congenital kyphosis was considered a defect or disease.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

However, the presumption of soundness, while still applying to congenital diseases, does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of the applicable regulations.  See 38 U.S.C.A. §§ 1110, 1111; see also 38 C.F.R. § 3.303(c); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Winn v. Brown, 8 Vet. App. 510, 515-16 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"); Monroe, 4 Vet. App. at 515. 

In cases where the Veteran seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 396-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id.   

The Board notes that while some of the Veteran's STRs are in the claims file, the Veteran's entrance medical examination and entrance report of medical history are not included.  Upon remand, all efforts should be made to obtain the Veteran's complete STRs, specifically his entrance medical examination and entrance report of medical history.  If complete STRs cannot be located, a formal finding regarding the unavailability of these records should be issued, and the Veteran should be notified of such a finding.  See 38 C.F.R. § 3.159(c)(2).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all of the Veteran's service treatment records pertaining to his active duty service from April 1953 to April 1955, specifically the Veteran's entrance medical examination and report of medical history.  If all of the Veteran's service treatment records cannot be located, a formal finding regarding the unavailability of these records should be issued, and the Veteran should be notified of such a finding.

2.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any back issues since service.  After securing the necessary release(s), obtain these records.

3.  After completion of the foregoing, schedule the 
Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed back condition(s).  The claims file, including a copy of this remand, must be made available to the reviewing examiner.  

The examiner is requested to provide the following information:

(a)  Whether any of the back conditions diagnosed on examination are congenital abnormalities.

If so, are such conditions congenital defects or congenital diseases? 

Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990).

(b)  If the examiner identifies a congenital "defect," then 
he or she should express an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect.  If so, the examiner should express an opinion as to whether the identified superimposed disease or injury is related to the Veteran's active military service.

(c)  If the examiner finds a congenital "disease," then 
he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service. 

(d)  For any back disability diagnosed on examination and 
determined by the examiner not to be a congenital abnormality, the examiner should opine whether this disability existed prior to the Veteran's enlistment in April 1953.  

If the examiner finds the non-congenital back disability did pre-exist service, the examiner should express an opinion as to the pre-existing back disability underwent a permanent increase in severity during the Veteran's period of active service. 

(e)  For any back disability diagnosed on examination and 
determined by the examiner not to be a congenital abnormality and not to be a pre-existing disability, the examiner should express an opinion as to whether such disability(ies) had its onset in service, or is otherwise causally or etiologically related to the Veteran's military service.

The examiner is requested to provide a thorough rationale for all opinions provided that reflect consideration of both lay and medical evidence.  

In providing these opinions, the examiner should address the significance of the Veteran's statement that his current back pain first began as the result of a May 1953 in-service  injury, the numerous in-service notations of complaints and treatments for lower back pain, the September 1953 diagnosis of Scheuermann's disease of the Veteran's thoracic spine producing a slight to moderate kyphosis, the Veteran's April 1955 report of a history of arthritis or rheumatism, and the Veteran's claim that his back pain has continued from May 1953 to the present. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


